. . .._




                       G”:...




OFFICE   OF THE   ATTORNEY           GENERAL   OF TEXA5

                     AUSTIN
&wnorableJehnD.Red-        page 2




    mt   uho&her 5r net W     8bovo (loot04part of
    thim uw ie atill  rrl;id,  in order fht  -0
    lmy t&ho proper 8otion on 8 arttar now pmm¶-
    S.q befm   this Depvtaaat."
          In the a80 or IOt.muie lBouth~e8tern  6y. co. 1.
WLffia, Ml 6. 2. Tofj,Chief JudOe Brtmn, qx~.Hng for
8he &art,  held that Artiele bea of the mtdutem at that
ts.muUlIm4LUutufioMlUd~Oidrn~l
          lWA. efauz&maa or jwtloa of the ream8
     uhiah pcompttb   mtunl or dimharge of an *PI
            boa not &teat the queBtloa et t&e
     giloyoo.
     aon8titu%Aonalrighttoemw4d.~athatauthor-
     ity . Xtorjbe Chat the petyia mtingapim
     dlat is a Bare 'lrhim',  1. 0.' rlt'heubMy
     toundaUon in tact er rkght, but nevertheless
     Big 0omrtltufi0m.lright to &may or torrslark
     a p le y m a ox&&s
                    t     a n6
                             th eh o ll& mr eta a mt
     terallyrMllo8mko8uehae       o pena wimeo a
     the part of the preen or eorporrtionoror-
     oi@mg that eenstitutionalpower. l * l
          *mfl Act i# I5 riol8tion of the oomutll-
     tlon of this state and of the vldtea statso,
     rab la t&l.@
          ml* Departmole held in Dpinlon BIO.D-2562, to
whuh you r&or, thaa ssotion (8) af 8. 8. Ro. 283, negu,lar
&a&on, Ilot mg%mlature (1828),being tha preoont   blaak-
Ii.-   St&l&b,   01 crrrriedi.B~WDe+S cirtl.Btatutee a8
w&i010 6lS6,is reu.



           The Supreme Ce+ur%,it.wit1 be 58811,In ths Co86
abmc cited   &la lM2 put it8 deoidon of iBwm.cUtg up%
amy pwtioular mot%en of that    rOt, but aftir L liberal
reirswaae to the varietw *dQtians, aetaally hold the en-
tire &at +sid.
          lb0 present Aatc thenTare, in the light of Vie
811pa~ Cowt de0i8foo, ornnot psdbly stUd. Ee there-
fore ammoP yatarQUe8tiem 1~ the ZUBg&t%v.te.- that is t0 say,
      t of Artlole cIlll6
                        of Vornont* Cobifieatlon or the
~dYB$aWter     2.0valid.
         besting thi. vtll be u auP?iofsntama~or to
~ourtn@.ry,weare